DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the shaft" in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the inner surface" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (US 2021/0106318; ‘Melilli”), in view Cantlon (US 6722667).
Claim 1, Melilli discloses a mounting adapter (Fig. 2) with a proximal end (18) for interfacing with a surgical stabilizer arm (Fig.2; paragraphs [0039]-[0040]) and a distal end (distal end of 18) for interfacing with a tissue manipulator tool (Fig. 2), comprising: a ball stem (18) projecting at the proximal end and configured for insertion into a collet of the stabilizer arm (Fig. 2; paragraphs [0039]-[0040]).
However, Melilli does not disclose the distal end connection mechanism of the adapter.
Cantlon teaches an adapter (Fig. 2; 20) that comprises a receiver body (24, 28) defining a bore (bore that tool 22 fits into) having an opening at the distal end for receiving the manipulator tool (Figs. 1, 2, and 10), wherein the receiver body includes a detent projecting radially into the bore (Fig. 10; 60); and wherein the detent is radially displaceable between 1) a radially outward position when the adapter is in an unlocked state in which the shaft of the manipulator tool is slidable into or out of the bore and 2) a 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the adapter of Melilli in a manner taught by Cantlon, in order to allow the tool to be releasable with the rest of the device (abstract, cols. 1-3).  
Claim 6, Melilli in view of Cantlon disclose the adapter of claim 1, the receiver body of Cantlon also is comprised of: a hollow cylindrical section having a notch exposing a side portion of the bore, wherein the notch is spaced away from the distal end of the receiver body; and a cantilever spring having a free end disposed in the notch and carrying the detent.

Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and address the 112 issues as noted above.
Claim 2 requires a special scissor member which is not disclose by the Melilli or Cantlon. None of the prior art found had this type of mechanism. Claims 3-5 are dependent off claim 2 so they are allowable for the same reason.
Claim 6 is not taught by any of the cited art and there is no obvious combination that can be made. Cantlon has a spring (Fig. 10; 36) but the spring is not disposed in the notch and carrying the detent. Claims 7-15 depend off claim 6 and are allowable for that reason.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775